Citation Nr: 1813331	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-33 844	)	DATE  
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depressive disorder, adjustment disorder, and anxiety disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1981 to July 1984 and from November 1990 to May 1991, with additional service in the Army National Guard from July 1984 to September 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction currently resides with the Roanoke, Virginia RO.  

In August 2016, a Board Central Office hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The Board notes that the Veteran's psychiatric disorder was initially claimed as PTSD; however with the Board has broadened that issue on appeal to include other diagnosed acquired psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

A motion to advance on docket has been raised by the Veteran due to severe financial hardship. See August 2017 correspondence.  The undersigned is granting that motion and advancing the appeal on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017); 38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision can be rendered on appeal.

Although the Veteran originally filed a service connection claim for PTSD alone, the record also contains psychiatric diagnoses of depressive disorder, adjustment disorder, and anxiety disorder.  Accordingly, as reflected on the title page of this decision, the Board recharacterized the issue on appeal to contemplate the Veteran's psychiatric symptoms, however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a claim is determined by the claimant's description of the claim, the symptoms described, and the information submitted or developed in support of the claim).

The Veteran contends that his acquired psychiatric disability had its onset during his military service.  Specifically, the Veteran states that his MOS as a Unit Supply Specialist required him to pick up and take bodies of deceased soldiers from the field, field hospitals and surrounding areas to the morgue.  He also stated that he was nearly hit by scud missiles while on a mission and that he went into shock and began hallucinating.  He stated that a medic and another soldier had to hold him down until the attack was over.  The Veteran's friend and fellow serviceman, A.J., submitted a buddy statement in March 2013 attesting to the February 1991 scud missile attack and to the Veteran's duty to gather the bodies of deceased soldiers.  

In light of the facts above, the Board concludes that a remand is necessary to afford the Veteran a VA examination to determine whether the Veteran has a current acquired psychiatric disorder including, but not limited to, PTSD, depressive disorder, adjustment disorder, and anxiety disorder that had its onset due to an event or circumstance during the Veteran's periods of active duty service.

The Board also notes that a July 2015 letter from the Silver Spring Vet Center indicates that the Veteran has been receiving treatment for PTSD at that facility since October 2014.  Unfortunately, those records do not appear to have been associated with the Veteran's claims folder.  On remand, the AOJ should obtain all outstanding VA treatment records, to specifically include those outstanding records from the Silver Spring Vet Center.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims folder any outstanding VA medical records, particularly any from the Silver Spring Vet Center (with any needed assistance from the Veteran).  

2.  After completing directive #1, the AOJ should schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of any psychiatric disability found, to include PTSD, depressive disorder, anxiety disorder, and adjustment disorder.  The examiner should identify all acquired psychiatric disorders.

Based on the record, the examiner should provide responses to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed acquired psychiatric disorder is related to service or caused or aggravated by service-connected headache disability.

A thorough rationale for all opinions expressed must be provided. It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge. The opinion provider should cite to the medical and competent lay evidence of record, including the Veteran's statements, and explain the rationale for the opinion given.

3.  After completing all actions set forth above and any further action needed as a consequence of the above development, readjudicate the claims on appeal, to include on a secondary basis.  If any benefit on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case and allow the appropriate time for response.  Then return the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




